DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 7/19/21 is acknowledged.  The traversal is on the ground(s) that there is no difference between degradation and destroying and that these are not independent and distinct.  This is not found persuasive because the different groups utilize different processes that result in different effects of the coating and this would render the claims distinct.  In addition the search for the different methods would no encompass one another and hence would further burden the Office.
The requirement is still deemed proper and is therefore made FINAL.

Hence, claims 1-20 remain in the application with claims 15-20 having been withdrawn from prosecution as being directed toward a non-elected invention.  Claims 1-14 remain the only active claims for prosecution thereof.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “dark” is vague and indefinite as what constitutes a “dark” environment.  The Examiner suggests reciting the definition of “dark” for clarity.
Regarding claims 6-9, the term “a subset” is unclear and confusing as to what is encompassed by a “subset”?  Clarification is requested.

Specification
The Cross–Reference to Related Application should recite the US Pat. No.’s for the US Applications 15/372,641 (US Pat No. 9,534,124) and 13/372,641 (US Pat. No. 10,550,276).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ding et al. (2008/02902979) in combination with Crivello (4,108,747).
Ding et al. (2008/02902979) teaches transparent conductive materials and coatings, methods and production thereof.  Ding et al. (2008/02902979) teaches a composition including conductive structures, binder and photosensitive materials [0011]-[0012],[0019].  The composition also includes a polar solvent [0061].  Ding et al. (2008/02902979) teaches applying the coating composition and exposing the coating to UV with the use of a mask which also would remove the solvent [0073],[0096],[0097].  Irradiation by UV would also facilitate the photosensitive material to decompose, i.e. degrade [0060]. 
Ding et al. (2008/02902979) fails to teach after irradiation heating in a dark environment at a second temperature.
Crivello (4,108,747) teaches curable compositions and method of curing using cationically polymerizable compositions useful in coatings and curing by UV light (abstract).   Crivello (4,108,747) teaches after treating with UV light the coating can be treated again by heating (Examples 1-5).

Regarding claim 1, the dark environment would be met by the furnace where the treatment would be performed as this would prevent sunlight being in a enclosed chamber.
Regarding claim 2, Crivello (4,108,747) teaches the second temperature as high as 120C while silent with respect to the UV treatment.  The Examiner takes the position that the UV treatment in either Ding et al. (2008/02902979) in combination with Crivello (4,108,747) could be less than the 120C and hence would meet the claimed limitation absent a showing to the contrary.
Regarding claims 3-5, the Examiner takes the position that since the processes and the materials are the same that the claimed difference in haze and light transmission would be achieved.  In addition, Ding et al. (2008/02902979) teaches improved transparency and conductivity [0074].
Regarding claims 6, the nanostructures would remain present and hence the conductivity of the film.
Regarding claim 7, the conductivity of the coating would suggest no structural damage to the conductive nanostructures in the unmasked areas.

Regarding claim 9, structural damage would occur in the masked region as this would still have the photosensitive compound after irradiation step.
Regarding claim 10, the unmasked region would inherently be more conductive as the process steps and materials are the same absent a showing to the contrary.
Regarding claim 11, Ding et al. (2008/02902979) teaches photosensitive compound to be a photo acid generator [0027].
Regarding claim 12-14, Crivello (4,108,747) teaches the claimed iodonium and triaryl sulfonium salts and Ding et al. (2008/02902979) teaches generating free radicals counter ions upon irradiation with UV and activation thereof [0027] and triazine [0058].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715